Citation Nr: 1616943	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1969 to October 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that proceeding is associated with the claims file.  The record was held open for 30 days in order to allow the Veteran and his representative additional time to submit medical records.  In March 2016, the Veteran submitted additional evidence to the Board along with a waiver of initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ). 

Although the Veteran filed a February 2015 notice of disagreement regarding the denial of the claim of entitlement to service connection for prostate cancer, it appears that the RO is actively processing this issue.  Accordingly, the Board will not remand that issue for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains records that are either duplicative of the documents in VBMS or not relevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran was afforded a VA examination in connection with his claims in October 2012.  That examination revealed bilateral hearing loss as defined by 38 C.F.R. § 3.385.  However, the examiner opined that the Veteran's hearing loss was less likely than not related to his military service.  In so finding, the examiner noted that the Veteran's enlistment and separation examinations showed normal hearing bilaterally.  The examiner also cited to the Institute of Medicine report regarding the lack of scientific support for delayed onset noise-induced hearing loss.  Furthermore, the examiner noted the definition of a significant threshold shift provided by the Department of Defense.  She indicated that it was unknown whether there was a significant threshold shift during service, as the Veteran's enlistment examination did not provide test results at 3000 Hertz.  Nevertheless, the examiner did not address whether the threshold shifts shown at the frequencies that were reported on both the enlistment and separation examinations were suggestive of the onset of hearing loss.  Therefore, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the October 2012 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.  

The Veteran has asserted that his hearing loss and tinnitus began in service.  His wife also testified that she noticed that he was turning up the television volume and needed to repeat herself in the 1980s. See February 2016 hearing testimony.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner is also advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss and tinnitus manifested in service or is otherwise etiologically related to the Veteran's military service, to include noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss. 

In rendering this opinion, the examiner should specifically address whether there was a threshold shift during service.  The examiner should consider audiogram results dated in January 1969 and August 1972 contained in the Veteran's service treatment records. 

Additionally, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




